Citation Nr: 1508633	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  11-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial rating higher than 10 percent for patellofemoral syndrome of the right knee.

4.  Entitlement to an initial rating higher than 20 percent for meniscal degenerative disease of the left knee.

5.  Entitlement to an initial rating higher than 10 percent for a left foot fracture with residual pain.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from September 2008 to December 2009.

These matters come before the Board of Veterans' Appeals (Board) from March and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In the March 2010 decision, the RO granted service connection for patellofemoral syndrome of the right knee and a left foot fracture with residual pain and assigned initial 10 percent disability ratings, both effective from January 5, 2010.  In the June 2010 decision, the RO denied entitlement to service connection for cervical and lumbar spine disabilities and granted service connection for meniscal degenerative disease of the left knee and assigned an initial 20 percent disability rating, effective from December 24, 2009.

The RO also assigned an effective date of December 24, 2009 for the grant of service connection for the service-connected right knee and left foot disabilities by way of the June 2010 decision.

In his April 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  He was notified that his Board hearing had been scheduled for a date in September 2014 by way of a July 2014 letter.  This letter was sent to his address of record and was not returned as undeliverable.  A copy of this letter was also sent to his representative. The Veteran failed to appear for the scheduled Board hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

In May 2011, the RO denied entitlement to a TDIU and the Veteran did not appeal this determination.  Nevertheless, as explained below, this issue is before the Board as part of the appeal for a higher initial rating for the service-connected left knee disability.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a low back disability, entitlement to a higher initial rating for the service-connected left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal his claim of service connection for a neck disability and his appeal for higher initial ratings for patellofemoral syndrome of the right knee and a left foot fracture with residual pain.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, with respect to the issues of entitlement to service connection for a neck disability and entitlement to higher initial ratings for patellofemoral syndrome of the right knee and a left foot fracture with residual pain, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative in writing or on the record at a hearing on appeal.  Id.

In the present case, the Veteran's representative submitted a written statement to the AOJ in February 2013 which indicated that the Veteran was only appealing the low back and left knee issues listed above and that he was "withdrawing all other issues."  As the Veteran has withdrawn the appeal as to the issues of entitlement to service connection for a neck disability and entitlement to higher initial ratings for patellofemoral syndrome of the right knee and a left foot fracture with residual pain, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the issues on appeal, and the appeal is dismissed.


ORDER

The appeal, as to the issues of entitlement to service connection for a neck disability and entitlement to higher initial ratings for patellofemoral syndrome of the right knee and a left foot fracture with residual pain, is dismissed.





REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In this case, the Veteran claims that he has a current low back disability which is related to his service-connected knee and foot disabilities.  In the alternative, there is also evidence of low back symptoms in service.   He was afforded a VA examination in December 2010 and was diagnosed as having a lumbosacral strain.  The examiner who conducted the examination opined that the Veteran's back disability was not likely ("less likely as not"/"less than 50/50 probability") caused by or a result of his service-connected knee disabilities.  The examiner reasoned that there was no documentation in the medical literature establishing a direct cause and effect relationship between degenerative meniscal disease without tear and/or patellofemoral syndrome and a lumbar strain.

The December 2010 opinion is insufficient because it only addresses whether the Veteran's current back disability was caused by his service-connected knee disabilities.  However, service connection may also be granted for a disability that is "aggravated" by a service-connected disability and no opinion was provided as to any possible aggravation.  38 C.F.R. § 3.310 (2014).  Also, no opinions were provided as to whether the back disability was related to the Veteran's service-connected foot disabilities or whether the disability was directly related to service.

Therefore, a remand is necessary to afford the Veteran a new VA examination to assess the etiology of his current low back disability.

As for the appeal for a higher initial rating for the service-connected left knee disability, disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2014), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R § 4.59 (2014).

The Veteran was afforded a VA examination in June 2013 to assess the severity of his service-connected left knee disability.  The ranges of left knee motion were reported and it was noted that there was pain at 80 degrees of flexion.  However, the Veteran was able to perform flexion to 90 degrees.  Also, he reported flare ups of knee symptoms and the examiner noted that there was functional loss and/or functional impairment of the knee and lower leg in terms of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing.  However, the examiner did not specify at what point, if any, pain,  weakened movement, excess fatigability, incoordination, flare ups, or any of the other reported factors caused functional impairment.  Thus, clarification is required.  See Mitchell, 25 Vet. App. at 43-4; 38 C.F.R. §§ 4.40, 4.45, 4.59.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In this case, the evidence reflects that the Veteran has been unemployed during the claim period, he contends that he has been unable to work due to his service-connected disabilities, and he submitted a formal claim for a TDIU (VA Form 21-8940) in August 2010.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The claim for a TDIU is inextricably intertwined with the service connection and higher initial rating issues currently on appeal.  Hence, the Board will defer adjudication of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his current low back disability. All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

With respect to each current low back disability identified (i.e., any low back disability diagnosed since March 2010 including, but not limited to, a lumbosacral strain), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent or greater probability) that the current low back disability had its onset in service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's back problems in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent or greater probability) that the current low back disability was caused (in whole or in part) by the Veteran's service-connected meniscal degenerative disease of the left knee, patellofemoral syndrome of the right knee, left foot fracture with residual pain, and/or plantar fasciitis of the right foot?

(c)  Is it at least as likely as not (50 percent or greater probability) that the current low back disability was aggravated (made chronically worse) by the Veteran's service-connected meniscal degenerative disease of the left knee, patellofemoral syndrome of the right knee, left foot fracture with residual pain, and/or plantar fasciitis of the right foot?

If any current low back disability was aggravated by a service-connected disability, the examiner shall also indicate the extent of such aggravation by identifying the baseline level of disability. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner shall acknowledge and comment on all low back disabilities diagnosed since March 2010 (including, but not limited to, a lumbosacral strain) and all instances of treatment for back problems in the Veteran's service treatment records (including the June and September 2009 records of treatment for back pain).

The examiner must provide a rationale for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left knee disability.  All indicated tests and studies shall be conducted.

All relevant records contained in VBMS and the Virtual VA system, including a copy of this remand, must be sent to the examiner for review.

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specifically answer the following question:

What, if any, is the additional range-of-motion loss (in degrees) of left knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, flare ups, and/or pain?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e., slight, moderate, or severe).

The examiner must provide a rationale for any opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  After conducting any additional indicated development, readjudicate the issues on appeal.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


